Citation Nr: 0121738	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased (compensable) rating for the 
veteran's hemorrhoids.  


REPRESENTATION

Appellant represented by:	Director of Veterans Affairs 
of Carbon County, PA


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision that 
denied the veteran a compensable rating for hemorrhoids.  He 
subsequently perfected a timely appeal of this decision.  

On his November 2000 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), the veteran requested a personal hearing 
before a Member of the Board at the RO.  Such a hearing was 
scheduled for August 2001; however, the veteran failed to 
appear for his hearing.  His Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2000).  


REMAND

Initially, the Board notes, as indicated on the title page of 
this document, the claims file currently contains a completed 
form VA Form 23-22, Appointment of Veterans Service 
Organization as Claimant's Representative, executed in March 
1988, in favor of the Director of Veterans Affairs for Carbon 
County.  However, in a statement attached to the veteran's 
application for increased benefits, filed in December 1999, 
he requested "the form for someone to represent me in this 
matter."  In connection with his requested hearing, the RO 
informed the veteran who his accredited representative is; 
however, the claims file includes no statement filed on the 
veteran's behalf by such representative.  Moreover, the Board 
finds that a question remains as to whether the veteran 
wishes to choose another individual or organization to 
represent him in connection with this appeal.  Hence, a 
remand is required to clarify this matter.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

In the present case, the veteran provided an October 2000 
statement from Tarek Hegazi, M.D., who indicated that he has 
treated the veteran for his hemorrhoids and rectal bleeding, 
beginning in April 1998.  However, the record does not 
contain Dr. Hegazi's records of medical treatment of the 
veteran from that time period to the present.  As this 
evidence is clearly pertinent to the claim under 
consideration, these records should be obtained and 
considered, as is required under the law.  See 38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001).  The veteran has already 
provided, along with his claim, signed medical records 
release forms authorizing VA to obtain these records.  

The RO should also undertake all necessary development to 
obtain and associate with the record any other outstanding 
pertinent medical records, particularly to include any 
medical records from any VA facilities or other governmental 
entities.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The Board also notes that the veteran underwent VA 
examination in connection with the issue on appeal in April 
2000.  However, as clearly noted in the report, the examiner, 
a nurse, did not have access to the veteran's claims file 
(and, hence, was unable to review his pertinent medical 
history in connection with the examination), and the 
examination report contains minimal findings pertaining to 
the veteran's service-connected condition.  In view 
foregoing, and in light of the additional evidence to be 
associated with the claims file, the Board finds that 
additional examination, by an appropriate physician, is 
warranted.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should undertake appropriate 
action to clarify with the veteran whether 
he wishes to change his accredited 
representative, to including furnishing 
him a VA form 23-22 Form 9 for such 
purpose.  The veteran's wishes in this 
regard must clearly be reflected in the 
claims file.  If a change in 
representation is accomplished, the RO 
must furnish to the new representative 
copies of the Statement of the Case and 
Supplemental Statement of the Case, and 
afford the appropriate time period for 
response.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from Tarek Hegazi, M.D.; 
from any pertinent VA facility(ies); and 
from any other source(s) or facility(ies) 
identified by the appellant.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and he and 
his representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo further examination.  

3.  After all available records received 
pursuant to the above-requested 
development are associated with the claims 
file, the RO should arrange for the 
veteran to appropriate examination, by a 
VA physician, for evaluation of his 
service-connected hemorrhoids.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to and 
be reviewed by the physician designated to 
examine the veteran.  All appropriate 
tests and studies should be accomplished, 
a detailed history of the veteran's 
hemorrhoids (based upon review of the 
claims file and the veteran's current 
complaints) should clearly be set forth, 
and all clinical findings should reported 
in detail.  As regards the latter, the 
examiner should render findings responsive 
to the rating criteria for evaluating 
hemorrhoids; i.e., whether any current 
hemorrhoids are mild or moderate; whether 
the hemorrhoids or thrombotic, and 
irreducible, with excess redundant tissue, 
evidencing frequent recurrences; and 
whether the hemorrhoids are manifested by 
persistent bleeding and with secondary 
anemia, or with fissures.  If any of the 
veteran's symptoms are attributable to any 
other genitourinary condition, or, if it 
is not possible to separate the symptoms 
and effects of the veteran's service-
connected hemorrhoids and any other 
diagnosed genitourinary symptoms, the 
examiner should clearly so state.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached should be 
set forth in a typewritten report. 

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence (to specifically include all 
that associated with the record since the 
most recent Supplemental Statement of the 
Case) and all pertinent legal authority 
(to specifically include that cited to 
herein).  If the appellant fails to 
report for any subsequent scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.  

7.  If the benefits sought on appeal 
continue to be denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


